Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows: 
	CLAIM 6, LINE 5: changed “identified” to --identify--.
3.	The above change corrects a grammatical error.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are distinguishable over the prior art of record.  The prior art does not disclose or reasonably suggest, in combination with the other claimed limitations, at least the functions of the controller which include segmenting the point cloud data into planar primitives, detecting openings in planar primitives that correspond to walls, generating viewpoints for the planar primitives that correspond to ceilings and walls, and generating a map of rooms with reference to the generated viewpoints.  D1 (Pitzer: Automatic Reconstruction of Textured 3D Models) does not appear to disclose or reasonably suggest at least the functions noted above or even operating the actuator (motor) with reference to the generated map to move the mobile robotic device through the rooms represented in the generated map.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of mapping rooms.  Also cited are documents related to details of the Segway RMP 200 series cited in the Pitzer publication which disclose those features apparently indicated as “implicit” in the PCT written opinion. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661